

SECOND AMENDMENT
TO THE INGERSOLL-RAND COMPANY
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN II
(Effective January 1, 2005, And Amended and Restated through July 1, 2009)




WHEREAS, Ingersoll-Rand Company (the "Company") maintains the Ingersoll-Rand
Company Supplemental Employee Savings Plan II (the "Plan") to provide a select
group of management employees the opportunity to defer receipt of compensation;


WHEREAS, the Compensation Committee of the Board of Directors of the Company has
delegated to the Administration Committee of the Company's nonqualified defined
contribution plans authority to approve non-material amendments to such plans;
and


WHEREAS, the Administration Committee has approved amending the Plan to clarify
the intent of certain provisions and help ensure administration consistent with
Section 409A and the intent of the Company.


NOW, THEREFORE, the Plan is hereby amended effective December 1,2009, as
follows:






1.
Section 2.2 of the Plan shall be amended to add at the end a new sentence, to
read in its entirety as follows:



"Such Supplemental Company Contributions shall be based upon the actual rate of
Company Matching Contributions made with respect to the Employee under the
Qualified Savings Plan for such year."


2.
Section 6.1 of the Plan shall be amended to replace the words "a trust" and "the
trust" with the words "a grantor trust" and "the grantor trust", respectively.



3.
Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.



IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative this day of December, 2010.


 
 
 
INGERSOLL-RAND COMPANY
 
 
By:
/s/ Barbara A. Santoro
 
 
Name:
Barbara A. Santoro
 
 
Title:
Vice President & Secretary













1
